DETAILED ACTION
The following FINAL Office Action (“Action”) is in reply to the Response filed 9/20/2021 (“Sept. Resp.”). In the Sept. Resp., claims 1, 3, 4, 7, 8, 10, 11, 14, 15, 17, 18, and 21-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
Applicant’s arguments in the Sept. Resp. are not persuasive. Applicant appears to make three main arguments: 
Kim ‘696 (U.S. 2019/0230696) does not teach the MIB (master information block) is used to “identify[] a frequency range,” as recited in at least independent claim 1, because the frequency range is mere a preset of default (see Sept. Resp. 13).
Kim ‘624 (U.S. 2019/0281624) does not teach transmitting the SIB (system information block) that includes “first information indicating a number of random access channel (RACH) transmission occasions in a frequency domain, second information indicating a preamble format of a RACH preamble, and third information indicating a subcarrier spacing (SCS) of the RACH preamble,” as recited in at least independent claim 1 (see Sept. Resp. 14-15).
None of the other cited prior art of record teach or suggest the limitations as recited in at least independent claim 1. See Sept. Resp. 15.

These arguments are not persuasive for at least the following reasons:
Kim ‘696 in paragraph 71 states, “The MIB includes most frequency transmitted parameters which are essential
When paragraphs 183, 187, and 214 Kim ‘624 are read together, it is clear that Kim ‘624 describes configuration information, e.g., SIB, that includes “first information indicating a number of random access channel (RACH) transmission occasions in a frequency domain, second information indicating a preamble format of a RACH preamble, and third information indicating a subcarrier spacing (SCS) of the RACH preamble.”
Since Kim ‘624 and Kim ‘696 teach all of the limitations and have been combined as described below, there is no reason for the additional prior art of record to also teach the limitations taught by these references.

For at least these reasons, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 7, 8, 10, 14, 15, 17, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over previously applied U.S. Pat. Appl. Publ’n No. 2019/0281624, to Kim et al. (“Kim ‘624”), in view of previously applied U.S. Pat. Appl. Publ’n No. 2019/0230696, to Kim et al. (“Kim ‘696”), both of which are in the same field of wireless resource configuration as the claimed invention.

Regarding claim 8, Kim ‘624 teaches:
A terminal in a wireless communication system, the terminal comprising: a transceiver; and at least one processor coupled to the transceiver (Kim ‘624, Fig. 36, the transmitting device 10 (e.g., UE in UL and base station in DL) and receiving device 20 (e.g., UE in DL and base station in UL) form a wireless communication system with each other, ¶¶ [0296-0306]) 
the at least one processor configured to: 
… a master information block (MIB) received from a base station (Kim ‘624, ¶¶ [0182-0183]);
receive, from [a] base station, a system information block (SIB) including first information indicating a number of random access channel (RACH) transmission occasions in a frequency domain, second information indicating a preamble format of a RACH preamble, and third information indicating a subcarrier spacing (SCS) of the RACH preamble (Kim ‘624, ¶¶ [0182-0183], [0187], [0214], the SIB includes at least a number of repetitions (occasions) in a frequency domain, a preamble format, and subcarrier spacing); 
…; and
transmit, to the base station, the RACH preamble based on [a] first preamble format or [a] second preamble format, based on the SIB (Kim ‘624, ¶¶ [0182-0183], Msg1 includes a RACH preamble transmitted based on the RACH configuration information, including a preamble format).

Kim ‘624 fails to teach the additionally recited limitations of claim 8. Kim ‘696 remedies this and teaches the terminal is configured to “identify a frequency range based on a … MIB received from a base station, wherein the frequency range is one of a first frequency range or a second frequency range”, and that information in the configuration information regarding sub-carrier spacing (i.e., the third information in Kim) “comprises information associated with at least one of a first SCS relating to the first frequency range or a second SCS relating to the second frequency range, wherein the first SCS is one of 15 kHz or 30 kHz, and wherein the second SCS is one of 60 kHz or 120 kHz,” and “in case that the frequency range is the first frequency range, identifying a first preamble format corresponding to the first frequency range based on the second information; in case that the frequency range is the second frequency range, identifying a second preamble format corresponding to the second frequency range based on the second information.” Kim ‘696, ¶¶ [0070-0071], [0073], [0225], the MIB has frequency transmitted parameters used for access, for example, a frequency range below 6 GHz identifies an SCS of 15 or 30 kHz and a frequency range above 6 GHz identifies an SCS of 60 or 120 kHz, moreover, Kim ‘696 describes that the preamble format can be signaled through system information, such as an MIB, see e.g., ¶ [0185], thus, based on a signaled frequency range, a RACH configuration (i.e., a preamble format) is appropriately selected. Based on the teachings of both Kim ‘624 and Kim ‘696, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further define the SCSs of Kim ‘624 as they are described in Kim ‘696 so that wireless communication entities can have an accepted and agreed upon set of standards for communication, in this case the particular standards necessary for random access procedures, which would then achieve the desired See Kim ‘696, ¶¶ [0021-0024], [0225].

Claim 1 recites a method for operating a terminal in a wireless communication system with steps that are virtually identical to the functions performed by the terminal of claim 8. As a result, claim 1 is rejected as obvious under section 103 over Kim ‘624 in view of Kim ‘696 for the same reasons as in claim 8 above.

Regarding claim 15, Kim ‘624 teaches:
A base station in a wireless communication system, the base station comprising: a transceiver; and at least one processor coupled to the transceiver (Kim ‘624, Fig. 36, transmitting device 10 has RF unit 13 (transceiver) and processor 11, ¶¶ [0296-0304]) and configured to: 
transmit, to a terminal, a master information block (MIB) … (Kim ‘624, ¶¶ [0182-0183]);
transmit, to the terminal, a system information block (SIB) including first information indicating a number of random access channel (RACH) transmission occasions in a frequency domain, second information indicating a preamble format of a RACH preamble, and third information indicating a subcarrier spacing (SCS) of the RACH preamble (Kim ‘624, ¶¶ [0182-0183], [0187], [0214], the SIB includes at least a number of repetitions (occasions) in a frequency domain, a preamble format, and subcarrier spacing); and 
receive, from the terminal, the RACH preamble based on the SIB (Kim ‘624, ¶¶ [0182-0183], Msg1 includes a RACH preamble transmitted based on the RACH configuration information, including a preamble format).

Kim ‘624 fails to teach the additionally recited limitations of claim 8. Kim ‘696 remedies this and teaches the “the MIB is used to identify a frequency range, wherein the frequency range is one of a first frequency range or a second frequency range”, that information in the configuration information regarding sub-carrier spacing (i.e., the third information in Kim) “comprises information associated with at least one of a first SCS relating to the first frequency range or a second SCS relating to the second frequency range, wherein the first SCS is one of 15 kHz or 30 kHz, and wherein the second SCS is one of 60 kHz or 120 kHz,” and “wherein in case that the frequency range is the first frequency range, a first Kim ‘696, ¶¶ [0070-0071], [0073], [0225], the MIB has frequency transmitted parameters used for access, for example, a frequency range below 6 GHz identifies an SCS of 15 or 30 kHz and a frequency range above 6 GHz identifies an SCS of 60 or 120 kHz, moreover, Kim ‘696 describes that the preamble format can be signaled through system information, such as an MIB, see e.g., ¶ [0185], thus, based on a signaled frequency range, a RACH configuration (i.e., a preamble format) is appropriately selected. Based on the teachings of both Kim ‘624 and Kim ‘696, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further define the SCSs of Kim ‘624 as they are described in Kim ‘696 so that wireless communication entities can have an accepted and agreed upon set of standards for communication, in this case the particular standards necessary for random access procedures, which would then achieve the desired result of communication between base station and mobile terminals, such as improved throughput. See Kim ‘696, ¶¶ [0021-0024], [0225].

Regarding claims 3, 10, and 17, which depend from claims 1, 8, and 15, respectively, Kim ‘624 further teaches “the SIB includes a plurality of RACH frequency resources, and wherein the RACH frequency resources are numbered starting from a low frequency,” as recited in the claims, albeit slightly differently. Kim ‘624, Figs. 8, 9, 17, 18, 27, the RACH transmissions are transmitted on frequency resources starting a lowest frequency, as configured by information sent in the SIB, ¶¶ [0080-0081], [0183], [0218-0224], [0238], [0251], [0305-0306].

Regarding claims 7 and 14, which depend from claims 1 and 8, respectively, Kim ‘624 further teaches “the at least one processor is further configured to transmit the RACH preamble based on an association between a synchronization signal block (SSB) and a RACH resource,” as recited in claim 14 and similarly in claim 7. Kim ‘624, ¶¶ [0022], [0186].

Regarding claims 21, 23, and 25, which depend from claims 1, 8, and 15, respectively, Kim ‘624 further teaches “the second information further indicates a start symbol of the RACH preamble, wherein, in case that the frequency range is the first frequency range, identifying a first start symbol corresponding to the first preamble format based on the second information, and8DOCKET No. SAMS06-18299APPLICATION No. 16/193,726 PATENTwherein, in case that the frequency range is the second frequency range, identifying a second start symbol corresponding to the second preamble format based on the second information,” as recited in claim 21 and similarly in claims 23 and 25. Kim ‘624, ¶¶ [0182-0183], [0187], the configuration information has at least start symbols that would be associated with respective formats, moreover, there is nothing in the claim that would prevent the first and second symbols from being the same symbol, even if associated with different formats.

Regarding claims 22, 24, and 26, which depend from claims 21, 23, and 25, respectively, Kim ‘624 further teaches “the second information further indicates a number of the RACH transmission occasions in a time domain,” as recited in claims 22, 24, and 26. Kim ‘624, ¶¶ [0185-0187], [0214].

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘624 in view of Kim ‘696, as applied to claims 3, 10, and 17 above, and in further view of previously applied U.S. Pat. Appl. Publ’n No. 2020/0146057, to Jeon et al. (“Jeon”), all of which are in the same field of wireless resource configuration as the claimed invention.

Regarding claims 4, 11, and 18, which depend from claims 3, 10, and 17, respectively, neither Kim ‘624 nor Kim ‘696 teach the additionally recited limitation. Jeon remedies this and teaches “the RACH preamble is transmitted on a RACH occasion associated with a synchronization signal block, SSB, among the RACH transmission occasions, and an index of the RACH occasion is used to determine a random access-radio network temporary identity (RA-RNTI),” as recited in the claims. Jeon, Fig. 34, ¶¶ [0202-0203], [0274], the RACH transmissions are associated with SSB. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the RACH transmissions associated with SSBs and determine an RA-RNTI based on a frequency index of a RACH resource, as in Jeon, with the combination of Kim ‘624 and Kim ‘696 to allow the base station and terminal to know how to appropriately determine the RA-RNTI for use in further processing, including common search spaces and monitoring for RARs. Jeon, ¶¶ [0169], [0202].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2017/0367003, Figs. 4A, 5, show and describe dividing a frequency band into ranges and communicating this information to a UE. U.S. 2021/0068160, Fig. 14, shows and describes configuring a random access procedure. U.S. 2021/0007065, paragraph 431, describes signaling a sub-carrier spacing based on a frequency range.

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JOSHUA KADING/               Primary Examiner, Art Unit 2413